Opinion by
Keefe, J.
It was stipulated that the merchandise consists of cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). In accordance therewith the following allowances were made to compensate for the weight of the inedible substance on .the outside of the cheese: (1) 2percent for the items of cheese marked with the letter “A” on the invoices; and (2) 1 percent for the items of cheese marked with the letter “B” on the invoices. The protests were sustained to this extent.